DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Examiner is persuaded that Jager is an inappropriate reference; examiner has replaced the Jager reference in the rejection of claims 1-2, 4-7.  
Examiner notes that applicant has not amended the drawings.  Drawing objections are maintained.  Applicant’s proposed amendments on page 3 of the arguments are clearer for understanding.  
Regarding 112b rejections, examiner notes that “fluid” means “Smooth” is accepted, however applicant does not describe “configured to provide fluid rotation”.  Examiner has questioned if material, lubricant, shape, or another feature, is intended by the “configuration”.  112b rejection is maintained.
Regarding “curved”, applicant’s arguments all rely on the “curved” graduated surface.  Examiner notes that this is old and well known in the art, shown by Bertolini as discussed below, as well as Lazarevich, Reichert, Gibbs, Konja, all of which were previously cited.  






Drawings
The drawings are objected to because figures 7-12 present surfaces with unclear drawing indications.  The method of shading is not clear enough for understanding.  The “area greater than an area” of claims 3 and 20 are not clearly shown based on the unclear shading used by applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6, 10, 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 10, 11, applicant claims “configured to provide fluid rotation”, which is unclear.  Does applicant refer to the particular material required in claim 11?  Does applicant mean that the cam surfaces have to be rounded?  Does applicant actually intend there to be fluid lubricant?  Examiner is unsure.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over 4090274 Bourgeois in view of 2010/0218342 Bertolini.
Regarding claim 8, Bourgeois discloses a hinge support for an oven door, comprising: 
a support plate 88 defining a first aperture 104 and a second aperture 82; 
a coupling feature 110 operably coupled to the support plate 88 and extending through the second aperture 82; 
a pivot 42 operably coupled to the coupling feature 110 and having an anchor arm 100 disposed within the first aperture 104 defined by the support plate 88, the pivot 42 defining a graduated surface (angled surfaces, shown in figure 6, and figure 3); 
a cap 40 operably coupled to the pivot 42, the cap 40 defining a sloped surface (figure 2) configured to translate along the graduated surface of the pivot (cam surfaces engage each other); and 
an engagement plate 54 defining an opening 52 and disposed around the cap 40, wherein the cap and the engagement plate are configured to translate between a first position and a second position (doors open and close).
Bourgeois discloses that the graduated surface has corners and flat surfaces, Bourgeois does not disclose a “curved” graduated surface.  
Bertolini discloses a similar hinge, for an appliance, has cam surfaces 50 and 52 which are graduated, but utilize curved corners and no straight surfaces.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to curve the graduated surfaces of Bourgeois in the manner of Bertolini, as the use of corners and flat surfaces, or curved surfaces, are considered functional equivalents in the art, and perform the same function have having rotating pieces with different linear positions based on a rotational position.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Examiner notes that the Bourgeois discloses the hinge is used on a cabinet that is heat insulated; “oven door” does not require any orientation, structure, or purpose.  

Regarding claim 9, Bourgeois as modified discloses the hinge support of claim 8, wherein the cap 40 is rotatably coupled to the pivot 42 to define a selective interlocking arrangement.  Examiner notes that the cam surfaces rotate against each other.

Regarding claim 10, Bourgeois as modified discloses the hinge support of claim 8, wherein the graduated surface of the pivot and the sloped surface of the cap provide a fluid rotation of the cap about the pivot (examiner notes that Bourgeois has the graduated surface, and therefore the structure is met to perform the function.  Please see 112b rejection above).

Regarding claim 12, Bourgeois as modified discloses the hinge support of claim 8, wherein the cap 40 defines a receiving surface (low surface of the cam) and a projecting surface (high surface of the cam), and wherein the pivot defines a raised surface and a recessed surface (so as to engage the alternating surfaces of the cam of the pivot).

Regarding claim 13, Bourgeois as modified discloses the hinge support of claim 12, wherein the receiving surface (low surface of the cam) of the cap 40 is disposed on the raised surface of the pivot in the first position and the second position of the cap (occurs at multiple positions during rotation).

Regarding claim 15, Bourgeois discloses a hinge support, comprising: 
a support plate 88 defining a first aperture 104 and a second aperture 82; 
a pivot 42 having an anchor arm 100 disposed within the first aperture 104 defined by the support plate 88, the pivot 42 having a raised surface, a recessed surface, and a graduated surface defined between the raised surface and the recessed surface (low, high, and angled surfaces, best shown in figures 3 and 6); 
a cap 40 disposed over and operably coupled to the pivot 42 (rotates against the pivot 42), the cap 40 having a projecting surface, a receiving surface, and a sloped surface defined between the projecting surface and the receiving surface (low, angled, and high surfaces, matching that of the pivot); and 
an engagement plate 54 defining an opening 52 and disposed around the cap 40, wherein the cap 40 and the engagement plate 54 are configured to translate between a first position and a second position relative to the support plate (cap 40 is directly attached to and rotates with plate 54, which are allowed to pivot with respect to pivot 42).
Bourgeois discloses that the graduated surface has corners and flat surfaces, Bourgeois does not disclose a “curved” graduated surface.  
Bertolini discloses a similar hinge, for an appliance, has cam surfaces 50 and 52 which are graduated, but utilize curved corners and no straight surfaces.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to curve the graduated surfaces of Bourgeois in the manner of Bertolini, as the use of corners and flat surfaces, or curved surfaces, are considered functional equivalents in the art, and perform the same function have having rotating pieces with different linear positions based on a rotational position.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 16, Bourgeois as modified discloses the hinge support of claim 15, further comprising: a coupling feature 110 coupled to the pivot 42 and extending through the second aperture 82 defined by the support plate 88, wherein the coupling feature 110 and the anchor arm 100 of the pivot fixedly couple the pivot to the support plate (pivot is non-rotatably attached to the plate 88).

Regarding claim 17, Bourgeois as modified discloses the hinge support of claim 15, wherein the support plate 88 includes a ledge (exterior edge) proximate to the second aperture 82, and wherein the engagement plate engages the ledge in the second position (Examiner contends that the engagement plate 54 engages the exterior edge of plate 88 at all points of rotations, because they are attached to each other).

Regarding claim 18, Bourgeois as modified discloses the hinge support of claim 15, wherein the engagement plate 54 defines a notch 119 proximate to the opening 52, and wherein the cap 40 includes a rib 120 disposed within the notch 119 coupling the cap 40 to the engagement plate 54.

Regarding claim 19, Bourgeois as modified discloses the hinge support of claim 15, wherein the cap 40 includes a flange 60 extending outwardly from a lower portion of the cap 40, and wherein the engagement plate 54 is at least partially disposed on the flange 60 (directly abuts flange 60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois in view of Bertolini as applied to claim 10 above, and further in view of 6122801 Reichert.
Regarding claim 11, Bourgeois as modified discloses the hinge support of claim 10, wherein the pivot and the cap each comprise a material configured to promote the fluid rotation of the cap about the pivot.  Examiner contends that the surfaces provide the “fluid rotation”.  However, Reichert does not disclose the use of the polyoxymethylene material.  
Reichert discloses “a material with excellent fatigue resistance as well as a low coefficient of friction, such as a polyoxymethylene material” in a hinge mechanism.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a well-known “low coefficient of friction” material with “fatigue resistance”, such as that known in Reichert, into the known hinge that has friction and fatigue such as that taught by Bourgeois.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois in view of Bertolini as applied to claim 8 above, and further in view of 4864691 Gidseg.
Regarding claim 14, Bourgeois as modified discloses the hinge support of claim 8, wherein the cap 40 is non-rotationally attached to the bracket 54 by a flange 60 and a screw 120.  Bourgeois discloses that the part 50 is a round circumference and hole 52 is a round circumference, but is already attached in a non-rotational manner.
Gidseg discloses a non-rotational manner of attaching cams 124 and 130 to flanges 110 and 108 by having a plurality of angled walls (chamfered surfaces), and wherein the opening of the flange is defined by a plurality of angled edges (chamfered surfaces) corresponding to the plurality of angled walls of the cam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize another secondary method of attaching the cap 40 to the engagement plate 54 of Bourgeois in a known manner, such as by using chamfered surfaces in the protruding device and the receiving hole, as old and well known in the art and taught by Gidseg.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that non-rotatably attaching the cap 40 to engagement plate 54 in TWO methods instead of ONE method does not alter the form, function, or use, of the device of Bourgeois, and only serves to make a redundant means for preventing rotation.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois in view of Bertolini, in further view of 236425 Filley.
Regarding claim 1, Bourgeois discloses an [heat insulated cabinet] door assembly, comprising: 
a door 14 having a bottom surface that defines a cavity (inside hole 52), the door being rotationally operable between a first position and a second position (door opens and closes); 
a hinge support (figure 6) operably coupled to the bottom surface of the door 14 (figure 6), the hinge support comprising: 
a support plate 24 defining a first aperture 104 and a second aperture 82; 
a pivot 42 operably coupled to the support plate 88 (in a non-rotatable manner) and having an anchor arm 100 disposed within the first aperture 104 defined by the support plate 88, the pivot 42 defining a raised surface, a recessed surface, and a graduated surface defined between the raised surface and the recessed surface (lower, angled, and upper cam surfaces shown in figure 6), wherein the graduated surface is planar between the raised surface and the recessed surface; 
a cap 40 operably coupled to the pivot 42 (in a rotatable manner), the cap 40 defining a projecting surface, a receiving surface, and a sloped surface defined between the projecting surface and the receiving surface (lower, angled, and upper cam surfaces of figure 2 that engage cam surfaces of pivot 42); and 
an engagement plate 54 coupled to the cap 40 proximate to the bottom surface of the door 14, the engagement plate 54 selectively engaging the support plate 88 in the second position of the door.  Examiner contends that the engagement plate 54 engages the exterior edge of plate 88 at all points of rotations, because they are attached to each other.  
Examiner notes that Bourgeois discloses a door that is insulated for heat, attached to a cabinet that is insulated for heat, but that the temperature inside the cabinet is cold, to make a refrigerator, rather than hot, which would make an oven.  Examiner also notes that Bourgeois discloses the use of a graduated surface that is planar between the raised surface and the recessed surface.  

    PNG
    media_image1.png
    476
    480
    media_image1.png
    Greyscale
Filley discloses a cooking stove with a similarly pivoting door.
It would have been obvious to one of ordinary skill in the art at the time of the invention to heat the inside the cabinet of Bourgeois rather than cool it, as it is known in Filley to have a similarly hinged cabinet that is insulated to perform the opposite function.  Examiner contends that “oven door assembly” does not infer a particular orientation, as oven doors are known to open in multiple different manners, and further does not require the workings of the oven itself, since applicant claims only the door. 
Bertolini discloses a similar hinge, for an appliance, has cam surfaces 50 and 52 which are graduated, but utilize curved corners and no straight surfaces.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to curve the graduated surfaces of Bourgeois in the manner of Bertolini, as the use of corners and flat surfaces, or curved surfaces, are considered functional equivalents in the art, and perform the same function have having rotating pieces with different linear positions based on a rotational position.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 2, Bourgeois as modified discloses the oven door assembly of claim 1, wherein the hinge support (of Bourgeois) further includes a coupling feature 110 extending through the second aperture 82 defined by the support plate 88 and operably coupled to the pivot 42 (integral).

Regarding claim 4, Bourgeois as modified discloses the oven door assembly of claim 1, wherein the receiving surface of the cap receives the raised surface of the pivot in the second position of the door (as occurs occasional throughout rotation in a known manner of cams).

Regarding claim 5, Bourgeois as modified discloses the oven door assembly of claim 1, wherein the graduated surface of the pivot and the sloped surface of the cap are configured to minimize sagging of the door during translation between the first position and the second position.  Please see 112b rejection above.  Examiner contends that by being sloped, they “minimize sagging of the door”.

Regarding claim 6, Bourgeois discloses the oven door assembly of claim 1, wherein the cap and the pivot define an interlocking arrangement (engaging cam surfaces) that provides a fluid translation of the door between the first position and the second position.  Examiner contends that by having angled cam surfaces, the “translation” is considered “fluid”.  Please see 112b rejection above.

Regarding claim 7, Bourgeois discloses the oven door assembly of claim 1, wherein the sloped surface has a depth, but does not disclose particularly a depth of less than 3 millimeters.
A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Claims 3 and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bourgeois, or Bourgeois in view of Filley.
Regarding claims 3 and 20, Bourgeois discloses the hinge support of claims 1 and 15, wherein the recessed surface (low surface of the cam on pivot 42) of the pivot has an area less than an area of the graduated surface and an area of the raised surface (as best seen in figures 6 and figure 2).  However, should applicant disagree: 
Changing the shape of the cam surfaces of Bourgeois would provide a predictable effect on the rotation of the hinged door of Bourgeois.  Changing the shape of a cam is considered old and well known in the art and for predictable purposes, since Bourgeois discloses the use of only one cam set.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677